 



Exhibit 10.1
TREEHOUSE FOODS, INC.
EXECUTIVE SEVERANCE PLAN
     Introduction. TreeHouse Foods, Inc. (the “Company”) hereby establishes a
severance plan, effective May 1, 2006 (the “Effective Date”), to be known as the
TreeHouse Foods, Inc. Executive Severance Plan (the “Plan”). The Plan shall
provide severance benefits to certain employees of the Company and subsidiaries
thereof, as identified in Appendix A (“Executive” or “Executives”), upon certain
terminations of employment from the Company and all subsidiaries, as described
in this Plan document. The Plan shall not be applicable to employees of the
Company (or any subsidiary thereof) whose employment is subject to an employment
agreement, unless such agreement expressly states that such employee shall be
eligible to participate in the Plan. The purpose of the Plan is to recognize the
past service of Executives whose employment is involuntarily terminated as set
forth herein by providing severance payments. With respect to Executives
identified in Appendix A, this Plan supersedes all prior plans, policies and
practices of the Company (or any subsidiary thereof), including provisions of a
prior employment agreement, if any, between the Executive and the Company (or a
subsidiary) with respect to severance or separation pay for the Executive. The
Plan is the only severance program for such Executives.

1.   Definitions.

      (a) “Base Salary” means the regular annual rate of base salary in effect
on the date of termination (or on the date of a Change of Control, if such
amount is greater).
      (b) “Cause” means (i) Executive’s conviction of a felony or the entering
by Executive of a plea of nolo contendere to a felony charge, (ii) Executive’s
gross neglect or willful and intentional gross misconduct in the performance of,
or willful, substantial and continual refusal by Executive to perform, the
duties, responsibilities or obligations assigned to Executive, or (iii) a
material breach by Executive of the Code of Ethics applicable to employees of
the Company (or any subsidiary), as in effect from time to time.
      (c) “Change of Control” means the occurrence of any of the following
events following the Effective Date: (i) any “person” (as such term is used in
Section 13(d) of the Exchange Act, but specifically excluding the Company, any
wholly-owned subsidiary of the Company and/or any employee benefit plan
maintained by the Company or any wholly-owned subsidiary of the Company) becomes
the “beneficial owner” (as determined pursuant to Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or (ii) individuals who currently serve on the Board, or
whose election to the Board or nomination for election to the Board was approved
by a vote of at least two-thirds (2/3) of the directors who either currently
serve on the Board, or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority of the Board; or
(iii) the Company or any subsidiary of the Company shall merge with or
consolidate into any other corporation, other than a merger or consolidation
which would result in the holders

 



--------------------------------------------------------------------------------



 



of the voting securities of the Company outstanding immediately prior thereto
holding immediately thereafter securities representing more than sixty percent
(60%) of the combined voting power of the voting securities of the Company or
such surviving entity (or its ultimate parent, if applicable) outstanding
immediately after such merger or consolidation; or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, or such a plan is commenced.
      (d) “Code” means the Internal Revenue Code of 1986, as amended.
      (e) “Earned Compensation” means the sum of (i) any Base Salary earned, but
unpaid, for services rendered to the Company (or a subsidiary) on or prior to
the date of termination, (ii) any annual Incentive Compensation payable for
services rendered in the calendar year preceding the calendar year in which the
date of termination occurs that has not been paid on or prior to the date of
termination (other than Base Salary and Incentive Compensation that has been
deferred, if any, pursuant to Executive’s election), and which is payable under
the terms of the applicable incentive plan; provided, however, in the event of a
termination of the Executive without Cause and which entitles the Executive to
payment under Section 4(a) hereof, “Earned Compensation” shall include any
annual Incentive Compensation payable for services rendered in the calendar year
preceding the calendar year in which the date of termination occurs,
notwithstanding any requirement that the Executive be in active employment on
the date such Incentive Compensation is paid or any other terms of the
applicable incentive plan to the contrary; (iii) any accrued but unused vacation
days; and (iv) any business expenses incurred on or prior to the date of the
Executive’s termination that are eligible for reimbursement in accordance with
the Company’s (or the subsidiary’s, as applicable) expense reimbursement
policies as then in effect.
      (f) “Good Reason” means a termination of Executive’s employment by
Executive within 90 days following (i) a reduction in Executive’s annual Base
Salary or Target Incentive Compensation opportunity, or (ii) a material
reduction in Executive’s duties and responsibilities or the assignment to
Executive of duties and responsibilities which are materially inconsistent with
his duties or which materially impair Executive’s ability to function in his or
her current position. Notwithstanding the foregoing, a termination shall not be
treated as a termination for Good Reason (i) if Executive shall have consented
in writing to the occurrence of the event giving rise to the claim of
termination for Good Reason or (ii) unless Executive shall have delivered a
written notice to the Board within 60 days of his having actual knowledge of the
occurrence of one of these such events stating that he intends to terminate his
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within 10 days of the receipt of such notice.
      (g) “Incentive Compensation” means with respect to any calendar year, the
annual incentive bonus paid or payable under any applicable plan or program of
the Company (or a subsidiary) providing for incentive compensation.

2



--------------------------------------------------------------------------------



 



      (h) “Key Employee” means a “specified employee” as such term is defined
under Code Section 409A and the regulations issued thereunder.
      (i) “Severance Period” means the period of time over which payments are
made pursuant to Sections 3(b) or 4(a) hereof, as identified in Appendix A with
respect to each eligible Executive.
      (j) “Target Incentive Compensation” means with respect to any calendar
year, the annual incentive bonus the Executive would have been entitled to
receive under any applicable plan or program of the Company (or of a subsidiary)
providing for incentive compensation had he remained employed by the Company (or
a subsidiary) and assuming that performance at the level designated as “target”
for such calendar year had been met.
      (k) “Vested Benefits” means amounts which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company or any of its subsidiaries (collectively referred to as the
“Benefit Plans”), at or subsequent to the date of his termination without regard
to the performance by Executive of further services or the resolution of a
contingency.

2.   Eligibility

Those Executives identified in Appendix A, as such may be amended from time to
time by the Compensation Committee, or its duly authorized designee, in its sole
discretion.

3.   Benefits upon Certain Terminations.

      (a) Termination for Any Reason. In the event of the termination of
Executive’s employment for any reason, Executive shall be entitled to any Earned
Compensation owed to Executive but not yet paid as of the date of termination.
Such amount(s) shall be paid in accordance with the Company’s (or the
subsidiary’s, as applicable) applicable policy, practice or procedure following
the Executive’s date of termination. Executive shall also be entitled to payment
of Vested Benefits, if any. Any such payment shall be made in accordance with
the terms of the applicable Benefit Plan(s) and the requirements of applicable
law. Nothing in this Agreement shall amend or modify the terms of any such
Benefit Plan(s). No additional termination benefits shall be paid or payable to
or in respect of the Executive pursuant to this Plan unless such Executive
qualifies for payment under Section 3(b) or 4(a) hereof.
      (b) Involuntary or Constructive Termination. If following the Effective
Date, (1) the Executive’s employment with the Company (or a subsidiary, as
applicable) is terminated by the Company (or the subsidiary, as applicable)
without Cause, or (2) the Executive has Good Reason to terminate employment, the
Executive shall be entitled to the following payments and other benefits (in
addition to the payments under Section 3(a) hereof):

3



--------------------------------------------------------------------------------



 



  (i)   Salary continuation payments in an amount equal to one times (or such
other multiple as may be identified with respect to a particular Executive in
Appendix A) the Executive’s Base Salary and one times (or such other multiple as
may be identified with respect to a particular Executive in Appendix A) the
Executive’s Target Incentive Compensation; provided, however that an Executive
who is a Tier III Executive, as determined under Appendix A, shall be eligible
for salary continuation payments in an amount equal to one times (or such other
multiple as may be identified with respect to a particular Executive in
Appendix A) the Executive’s Base Salary only. Tier III Executives shall not be
eligible to receive Target Incentive Compensation as salary continuation. If
applicable, Target Incentive Compensation shall be prorated as necessary and in
accordance with the terms of any applicable incentive plan to reflect a partial
year of active and eligible employment. Base Salary continuation payments shall
be paid subject to the terms of this Plan in equal (or approximately equal)
installments in accordance with the Company’s (or the subsidiary’s, as
applicable) standard payroll practices until the amount required under this
Section 3(b)(i) is paid in full. Such period of continued salary payments shall
be the “Severance Period.” Target Incentive Compensation (prorated, as
applicable) shall be paid in a single lump sum payment in accordance with the
terms of the applicable incentive plan.     (ii)   In the event that the amount
payable pursuant to Section 3(b)(i) or the time period over which such amounts
are paid shall be determined to be in excess of the limitations applicable to
separation pay under Section 409A of the Code, or such payment is otherwise
determined to be “deferred compensation” within the meaning of Code
Section 409A, then any such payment to a Key Employee following such Key
Employee’s separation from service shall be subject to a six (6) month delay if
and to the extent required to achieve compliance with Section 409A of the Code.
In such event, payment shall be made in accordance with Section 6(f) hereof.    
(iii)   The Company will provide comparable medical (including prescription
drug), dental, hospitalization and life insurance benefits, as applicable, to
the Executive and his or her eligible dependents for the Severance Period,
provided the Executive continues to pay the applicable employee rate for such
coverage. Any such coverage provided by the Company shall be provided under the
benefit plan(s) applicable to employees of the Company (or the subsidiary, as
applicable) in general and shall be subject to the terms of such plan(s), as
such terms may be amended by the Company in its sole discretion from time to
time. In the case of

4



--------------------------------------------------------------------------------



 



      any coverage or plan to which the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA) would apply, any continuation of
such coverage shall run concurrently with any period of continuation coverage
required under COBRA and shall otherwise be provided in accordance with COBRA
and the regulations issued thereunder; provided, however, in the event the
Company is unable to provide such coverage on account of any limitations under
the terms of any applicable contract with an insurance carrier or third party
administrator, or the terms of any applicable plan, the Company shall pay the
Executive an amount equal to the portion of the premium for such coverage that
is paid by the Company for employees generally. Continuation coverage provided
under this Section 3(b)(ii) shall terminate prior to the expiration of the
Severance Period on the date the Executive first becomes eligible for other
group health plan coverage, or otherwise in accordance with COBRA and the
regulations issued thereunder. Nothing in this Agreement shall amend or modify
the terms of any plan, contract or program providing for medical, prescription
drug, dental, hospitalization and/or life insurance benefits.

4.   Benefits upon Change of Control and Termination.

      (a) In lieu of the payments due under Section 3(b) hereof, in the event
the Executive’s employment with the Company is terminated by reason of a
termination without Cause or termination for Good Reason within the 24-month
period immediately following a Change of Control, the Executive shall be
entitled to the following payments and other benefits (in addition to the
payments under Section 3(a) hereof):

  (i)   Salary continuation payments in an amount equal to one times (or such
other multiple as may be identified with respect to a particular Executive in
Appendix A) the Executive’s Base Salary and one times (or such other multiple as
may be identified with respect to a particular Executive in Appendix A) the
Executive’s Target Incentive Compensation. If applicable, Target Incentive
Compensation shall be prorated as necessary and in accordance with the terms of
any applicable incentive plan to reflect a partial year of active and eligible
employment. This amount shall be paid by the Company subject to the terms of the
Plan in a single lump sum no later than thirty (30) business days following the
date of termination.     (ii)   In the event that the amount payable pursuant to
Section 4(a)(i) or the time period over which such amounts are paid shall be
determined to be in excess of the limitations applicable to separation pay under
Section 409A of the Code, or such payment is otherwise determined to be
“deferred compensation” within the

5



--------------------------------------------------------------------------------



 



      meaning of Code Section 409A, then any such payment to a Key Employee
following such Key Employee’s separation from service shall be subject to a six
(6) month delay if and to the extent required to achieve compliance with
Section 409A of the Code. In such event, payment shall be made in accordance
with Section 6(f) hereof.     (iii)   The Company will provide comparable
medical (including prescription drug), dental, hospitalization and life
insurance benefits, as applicable, to the Executive and his or her eligible
dependents for a period not to exceed the period of salary continuation payments
if those payments were made in installments in accordance with the Company’s (or
the subsidiary’s, as applicable) standard payroll practices, provided the
Executive continues to pay the applicable employee rate for such coverage. Any
such coverage provided by the Company shall be provided under the benefit
plan(s) applicable to employees of the Company in general and shall be subject
to the terms of such plan(s), as such terms may be amended by the Company in its
sole discretion from time to time. In the case of any coverage or plan to which
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(COBRA) would apply, any continuation of such coverage shall run concurrently
with any period of continuation coverage required under COBRA and shall
otherwise be provided in accordance with COBRA and the regulations issued
thereunder; provided, however, in the event the Company is unable to provide
such coverage on account of any limitations under the terms of any applicable
contract with an insurance carrier or third party administrator, or the terms of
any applicable plan, the Company shall pay the Executive an amount equal to the
portion of the premium for such coverage that is paid by the Company for
employees generally. Continuation coverage provided under this Section 4(a)(ii)
shall terminate prior to the expiration of the period described in this
Section 4(a)(ii) on the date the Executive first becomes eligible for other
group health plan coverage, or otherwise in accordance with COBRA and the
regulations issued thereunder. Nothing in this Agreement shall amend or modify
the terms of any plan, contract or program providing for medical, prescription
drug, dental, hospitalization and/or life insurance benefits.

      (b) Payments following a Change of Control.

  (i)   Gross-Up for Tax Liability under Section 4999 of the Code. If the
aggregate of all payments or benefits made or provided to Executive with respect
to payment under Section 4(a) hereof, if applicable, and under all other plans
and programs of the Company

6



--------------------------------------------------------------------------------



 



      (the “Aggregate Payment”) is determined to constitute a Parachute Payment,
as such term is defined in Section 280G(b)(2) of the Code, and exceeds an amount
which is equal to three (3) times the Executive’s “base amount” (as such term is
defined in accordance with Section 280G(b)(3)) by more than 10%, then the
Company shall pay to Executive, prior to the time any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) is payable with respect to such
Aggregate Payment, an additional amount which, after the imposition of all
income, employment and excise taxes thereon, is equal to the Excise Tax on the
Aggregate Payment.     (ii)   Limitation on the Amount of Payment. If Aggregate
Payment is determined to constitute a Parachute Payment, as such term is defined
in Section 280G(b)(2) of the Code, and equals three (3) times the Executive’s
“base amount” (as such term is defined in accordance with Section 280G(b)(3)) or
exceeds such amount by 10% or less, then the Company shall reduce the amount
payable under Section 4(a) to an amount, the value of which is one dollar
($1.00) less than an amount which is equal to three (3) times the Executives
“base amount” and no payment shall be required or made pursuant to Section
4(b)(i) hereof.     (iii)   The determination of whether the Aggregate Payment
constitutes a Parachute Payment and, if so, whether such amount shall be subject
to an excise tax imposed under Section 4999 of the Code, as well as the
determination of the amount to be paid to Executive and the time of payment
pursuant to this Section 4 shall be made by the Company’s independent auditor
or, if such independent auditor is unwilling or unable to serve in this
capacity, such other nationally recognized accounting firm selected by the
Company with the consent of the person serving as the Chief Executive Officer of
the Company immediately prior to the Change of Control, which consent shall not
be unreasonably withheld. For purposes of this calculation, the Executive shall
be deemed to pay federal, state and local taxes at the highest marginal rate of
taxation for the applicable tax year.     (iv)   The estimated amount of the
payment due the Executive pursuant to paragraphs (4)(b)(i) or (ii), as
applicable, shall be paid to the Executive in a lump sum not later than thirty
(30) business days following the delivery of such estimate to the Executive and
the Company. In the event that the amount of the estimated payment is less than
the amount actually due to the Executive under this Section 4(b), the amount of
any shortfall shall be paid to the Executive within ten (10) business days after
the existence of the shortfall is determined.

7



--------------------------------------------------------------------------------



 



5.   Conditions and Limitations on Severance Payments. The following conditions
and limitations shall apply to all severance benefits payable under this Plan
and all severance payments under the Plan shall be specifically conditioned upon
the Executive’s satisfaction of the conditions noted:

      (a) Full Discharge of Company Obligations. The amounts payable to
Executive under this Plan following termination of his employment (including
amounts payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive’s rights under this Plan and any other claims he may
have in respect of his employment by the Company or any of its subsidiaries
other than claims for common law torts or under other contracts between
Executive and the Company or its subsidiaries. Such amounts shall constitute
liquidated damages with respect to any and all such rights and claims and, upon
Executive’s receipt of such amounts, the Company and all its subsidiaries shall
be released and discharged from any and all liability to Executive in connection
with this Plan or otherwise in connection with Executive’s employment with the
Company and its subsidiaries and, as a condition to payment of any such amounts
that are in excess of the Earned Compensation and the Vested Benefits following
the date of termination, Executive and the Company shall execute (and not
revoke) a valid mutual release to be prepared by the Company pursuant to which
the Executive and the Company (and its subsidiaries and affiliates) shall each
mutually agree to release the other, to the maximum extent permitted under
applicable law, from any and all claims either party may have against the other
that relate to or arise out of the employment or termination of employment of
the Executive, except any claims or rights which cannot be waived by law.
      (b) No Mitigation; No Offset. In the event of any termination of
employment that entitles the Executive to a payment or payments under this Plan,
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due Executive under this Plan on account of any
remuneration attributable to any subsequent employment that he may obtain,
except as may be applied pursuant to COBRA or other applicable law respecting
the continuation of benefits.
      (c) Company Property. Promptly following termination of Executive’s
employment, Executive shall return to the Company all property of the Company or
any subsidiary, and all copies thereof in Executive’s possession or under his
control, except that Executive may retain his personal notes, diaries,
Rolodexes, calendars and correspondence.
      (d) Confidentiality. Without the prior written consent of the Company,
except (a) in the course of carrying out his or her duties hereunder or (b) to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, Executive shall not
disclose any trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information relating to the Company or any

8



--------------------------------------------------------------------------------



 



of its subsidiaries or information designated as confidential or proprietary
that the Company or any of its subsidiaries may receive belonging to suppliers,
customers or others who do business with the Company or any of its subsidiaries
(collectively, “Confidential Information”) to any third person unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
Executive’s breach of this Section 6(d)).
      (e) Non-Solicitation of Employees. During Executive’s employment with the
Company, and any subsidiary thereof, and during the twelve (12) month period
following any termination of Executive’s employment for any reason, Executive
shall not, except in the course of carrying out his duties hereunder, directly
or indirectly induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by the
Company or a subsidiary thereof unless such person shall have ceased to be
employed by such entity for a period of at least six (6) months.
      (f) Non-Disparagement. Executive shall not disparage, slander or injure
the business reputation or goodwill of the Company (or any subsidiary) in any
material way, including, by way of illustration, through any contact with
vendors, suppliers, employees or agents of the Company (or any subsidiary) which
could harm the business reputation or goodwill of the Company (or any
subsidiary).
      (g) Confidentiality of Payments under the Plan. Executive shall keep all
aspects of this Plan not otherwise currently publicly available strictly
confidential, including but not limited to the fact, amount and/or duration of
any payment under this Plan strictly confidential, except that Executive may
make necessary disclosures to his or her attorney(s) or tax advisor(s) that are
retained to advise Executive in connection with amounts paid under this Plan.
      (h) Remedies. To the extent permitted by law, if the Company determines
that the Executive has engaged in any of the restricted activities referenced in
this Section 5, the Company will immediately cease any unpaid severance payments
and will have the right to seek repayment of any such payments that have already
been made. In addition, the covenants and obligations of Executive with respect
to confidentiality, Company property, non-competition, non-solicitation and
non-disparagement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations may cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations under the Plan. These injunctive remedies shall
be cumulative and in addition to any other rights and remedies the Company ha
have at law or in equity.

9



--------------------------------------------------------------------------------



 



6.   Miscellaneous.

      (a) Survival. Sections 5(d), (e), (f), (g) and (h) (relating to
confidentiality, non-competition, non-solicitation and non-disparagement) and
6(p) (relating to governing law) shall survive the termination of this Plan.
      (b) Binding Effect. This Plan shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Plan, either contractually or as a matter of law. In the event of a sale of
assets as described in the preceding sentence, the Company shall use its
reasonable best efforts to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. This Plan
shall also inure to the benefit of Executive’s heirs, executors, administrators
and legal representatives and beneficiaries.
      (c) Inalienability; Assignment. Except as provided under Section 6(b), in
no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process..
      (d) Entire Plan. This Plan document constitutes the entire understanding
of the Company and the Executive with respect to the matters referred to herein.
With respect to Executives identified in Appendix A, this Plan supersedes all
prior plans, policies and practices of the Company, including provisions of a
prior employment agreement, if any, between the Executive and the Company (or a
subsidiary) with respect to severance or separation pay for the Executive. The
Plan is the only severance program for such Executives.
      (e) Severability; Reformation. In the event that one or more of the
provisions of this Plan shall become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any of Sections 5
(d), (e), (f), (g) or (h) is not enforceable in accordance with its terms, such
Section(s) shall be interpreted or reformed to make such Section enforceable in
a manner which provides the Company the maximum rights permitted at law.
      (f) Compliance with Code Section 409A. It is the Company’s intent that
amounts paid under this Plan shall not constitute “deferred compensation” as
that term is defined under Section 409A of the Code and the regulations
promulgated thereunder. In the event that any amount paid under this Plan is
determined to be “deferred compensation” within the meaning to Code Section 409A
and compliance with one or more of the provisions of this Plan causes or results
in a violation of Section 409A of the Code, then such provision shall be
interpreted or reformed in the manner necessary to achieve compliance with
Section 409A, including but not limited to the imposition of a six (6) month
delay in payment to any Key Employee following such Key Employee’s

10



--------------------------------------------------------------------------------



 



date of termination which entitles him to a payment or payments under this Plan.
Should it be determined that this six (6) month delay must be applied, then
payment shall be made to the Executive as soon as administratively practicable
following the expiration of such six (6) month period, in a single lump sum
representing the first six (6) months of payments. Payment(s) for the seventh
month and all subsequent months shall be made in accordance with the Company’s
(or a subsidiary’s, as applicable) standard payroll practices.
      (g) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Plan shall not operate as a waiver of
any other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Plan shall be implied from
any course of dealing between the parties hereto or from any failure by either
party hereto to assert its or his rights hereunder on any occasion or series of
occasions.
      (h) Administration. The Plan is administered by the Compensation Committee
of the Board of Directors of TreeHouse Foods, Inc. The Plan Administrator has
the power, in its sole discretion, to approve and interpret the Plan, to decide
all matters under the Plan, including eligibility to participate and benefit
entitlement, and to adopt rules and procedures it deems appropriate for the
administration and implementation of the Plan. The Plan Administrator’s
determinations and interpretations shall be conclusive and binding on all
individuals. In administering the Plan, the Plan Administrator may, at its
option, employ compensation consultants, accountants, counsel and other persons
to assist or render advice and other services, all at the expense of the
Company.
The Plan Administrator may delegate all or part of its authority to such other
person or persons as the Plan Administrator designates from time to time.
The Plan Administrator has delegated to the Senior Vice President (SVP),
Administration, of the Company authority to determine eligibility under the Plan
and authority over all aspects of day-to-day administration of the Plan
(including but not limited review of claims for benefits). The actions of the
SVP, Administration shall be final and binding on all employees and
Participants.
The Company shall indemnify and hold harmless each of the members of the
Compensation Committee and any employee to whom any of the duties of the
Compensation Committee may be delegated, from and against any and all claims,
losses, costs, damages expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by such member or such employee. This indemnification shall be in
addition to, and not in limitation of, any other indemnification of any such
member or employee.
      (i) Claims. Any person that believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Company. Any such claim
should be sent to TreeHouse Foods, Inc., Attention: Senior Vice President of
Administration, 2 Westbrook Corporate Center, Suite 1070, Westchester, Illinois
60154. If the claim is

11



--------------------------------------------------------------------------------



 



denied (either in full or in part), the claimant will be provided with written
notice explaining the specific reasons for the denial and referring to the
provisions of the Plan on which the denial is based. The notice will describe
any additional information needed to support the claim. The denial notice will
be provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period.
      (j) Appeal Procedure. If a claimant’s claim is denied, the claim may apply
in writing to the Compensation Committee for a review of the decision denying
the claim. The claimant then has the right to review pertinent documents and to
submit issues and comments in writing. The Compensation Committee will provide
written notice of its decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant will be given written notice of the reason for the delay.
      (k) Source of Payments. All payments under the Plan will be paid in cash
(except with respect to the payment of Vested Benefits which will be paid in
accordance with the terms of the applicable Benefit Plans) from the general
funds of the Company; no separate fund will be established under the Plan and no
assets will be segregated or set aside for the sole purpose of making payments
under the Plan. Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.
      (l) No Expansion of Employment Rights. Neither the establishment or
maintenance of the Plan, the payment of any amount under the Plan, nor any
action of the Company, or any subsidiary thereof, shall confer upon any
individual any right to be continued as an employee nor any right or interest in
the Plan other than as provided in the Plan.
      (m) Amendment and Termination. The Company reserves the right, in its sole
and absolute discretion, to amend or terminate the Plan, in whole or in part,
for any reason or no reason, at any time and from time to time; provided,
however, that no amendment or termination of the Plan shall take effect until
the expiration of a six (6) month period from the date such amendment is adopted
or such decision to terminate is made by the Board of Directors of the Company,
or its duly authorized designee. Any such amendment or termination may affect
the benefits payable to an Executive.
      (n) Headings. Headings to Sections in this Plan are for convenience only
and are not intended to be part of or to affect the meaning or interpretation
hereof.
      (o) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

12



--------------------------------------------------------------------------------



 



      (p) Governing Law. This Plan shall be governed by the laws of the State of
Illinois without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, TreeHouse Foods, Inc., by its duly authorized officer,
has executed this Plan on the date indicated below.

            TREEHOUSE FOODS, INC.
        By:           Its:          Date:       

14



--------------------------------------------------------------------------------



 



APPENDIX A
Tier I Executives

                          Change in Control Title   Company   Regular Severance
  Severance
Senior Vice President and
Chief Financial Officer
  TreeHouse Foods, Inc.   2x Base Salary
2x Target Incentive
Compensation   3x Base Salary
3x Target Incentive
Compensation

Tier II Executives

                          Change in Control Title   Company   Regular Severance
  Severance
President
  Bay Valley Foods LLC.   1x Base Salary
1x Target Incentive
Compensation   2x Base Salary
2x Target Incentive
Compensation
 
           
Senior Vice President—HR
  TreeHouse Foods, Inc.   1x Base Salary
1x Target Incentive
Compensation   2x Base Salary
2x Target Incentive
Compensation

Tier III Executives

                          Change in Control Title   Company   Regular Severance
  Severance
Vice President &
Assistant General Counsel
  TreeHouse Foods, Inc.   1x Base Salary   1x Base Salary
1x Target Incentive
Compensation
 
           
Senior Vice Presidents
  Bay Valley Foods LLC   1x Base Salary   1x Base Salary
1x Target Incentive
Compensation
 
           
Executive Vice Presidents
  Bay Valley Foods LLC   1x Base Salary   1x Base Salary
1x Target Incentive
Compensation
 
           
Vice Presidents
  Bay Valley Foods LLC   1x Base Salary   1x Base Salary
1x Target Incentive
Compensation

